Title: From George Washington to Brigadier General Francis Nash, 25 August 1777
From: Washington, George
To: Nash, Francis



Sir
Chester [Pa.] 25th August 1777

This will be handed to you upon your Arrival in this Town—It is my desire that you make no delay here but proceed with all convenient dispatch to Wilmington, If from the Intelligence you recieve here you

have reason to conclude there is no danger in going by Water it will be your best & easiest mode of Conveyance—taking with you a Person whose knowledge of the Water can be depended on—at Wilmington you will receive my further Orders[.] Colo. Proctor’s Corps of Artillery continues with you.
Genl Dickinson just informs me that you could not procure Boats at Trenton[.] You will therefore continue your March as above direct’d. I am &c.

G.W.

